Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           24-DEC-2020
                                                           01:55 PM
                                                           Dkt. 6 ODAC



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Petitioner/Plaintiff-Appellee,

                                vs.

                         BRIAN LEE SMITH,
                  Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 3CPC-XX-XXXXXXX)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Plaintiff-Appellee’s Application for Writ

of Certiorari, filed on November 27, 2020, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, December 24, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins